    Case 2:88-cr-00371-JTM-JCW Document 231 Filed 06/25/20 Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                           CRIMINAL ACTION


VERSUS                                             NO: 88-371


LOUIS CASTRO                                       SECTION: “H”




                        ORDER AND REASONS
     Before the Court is Defendant Louis Castro’s pro se Motion for
Compassionate Release (Doc. 220). For the following reasons, the Motion is
DENIED.


                             BACKGROUND
     Defendant Louis Castro has served 31 years of a life sentence on six
federal drug and firearm charges related to a conspiracy to import and
distribute cocaine in 1988. Defendant now asks this Court for compassionate
release pursuant to 18 U.S.C. § 3582(c) because of his age and health. The
Government opposes.



                                     1
     Case 2:88-cr-00371-JTM-JCW Document 231 Filed 06/25/20 Page 2 of 6



                                  LEGAL STANDARD
      “The district court’s jurisdiction to correct or modify a defendant’s
sentence is limited to those specific circumstances enumerated by Congress in
18 U.S.C. § 3582.” 1 Section 3582(c), as amended by the First Step Act, states
in relevant part that:
      The court may not modify a term of imprisonment once it has been
      imposed except that-- (1) in any case-- (A) the court, upon motion
      of the Director of the Bureau of Prisons, or upon motion of the
      defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons
      to bring a motion on the defendant's behalf or the lapse of 30 days
      from the receipt of such a request by the warden of the defendant's
      facility, whichever is earlier, may reduce the term of imprisonment
      (and may impose a term of probation or supervised release with or
      without conditions that does not exceed the unserved portion of the
      original term of imprisonment), after considering the factors set
      forth in section 3553(a) to the extent that they are applicable, if it
      finds that—
               (i)    extraordinary and compelling reasons warrant such a
                      reduction; or
               (ii)   the defendant is at least 70 years of age, has served at
                      least 30 years in prison, pursuant to a sentence
                      imposed under section 3559(c), for the offense or
                      offenses for which the defendant is currently
                      imprisoned, and a determination has been made by
                      the Director of the Bureau of Prisons that the
                      defendant is not a danger to the safety of any other
                      person or the community, as provided under section
                      3142(g);
      and that such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission[.]


      1   United States v. Garcia, 606 F.3d 209, 212 (5th Cir. 2010).
                                              2
     Case 2:88-cr-00371-JTM-JCW Document 231 Filed 06/25/20 Page 3 of 6



The Sentencing Commission’s policy statement regarding compassionate
release sets forth what facts are considered “extraordinary and compelling.”
“Although historically sentence reductions could be ordered only upon a motion
by the Director of the Bureau of Prisons, the First Step Act of 2018 amended
the statute to additionally allow prisoners to petition the Court.” 2 The
Sentencing Commission’s policy statements have not, however, been amended
since the enactment of the First Step Act, “and consequently, a portion of the
policy statement now squarely contradicts 18 U.S.C. § 3582(c)(1)(A) as
amended.” 3 In recognizing this discrepancy,

      [m]any courts have concluded that this discrepancy means that the
      Sentencing Commission does not have a policy position applicable
      to motions for compassionate release filed by defendants pursuant
      to the First Step Act. Accordingly, other district courts have found
      that they have discretion to determine what constitutes an
      “extraordinary and compelling reason[ ]” on a case by case basis,
      and reliance on the policy statement may be helpful, but not
      dispositive. 4
The policy statement states that, provided a defendant is not a danger to the
community, extraordinary and compelling reasons exist under the following
circumstances:

      (A) Medical Condition of the Defendant.—
      (i) The defendant is suffering from a terminal illness (i.e., a serious
      and advanced illness with an end of life trajectory). A specific
      prognosis of life expectancy (i.e., a probability of death within a

      2  United States v. Perdigao, No. CR 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr.
2, 2020).
       3 Id.
       4 Id.

                                             3
Case 2:88-cr-00371-JTM-JCW Document 231 Filed 06/25/20 Page 4 of 6



 specific time period) is not required. Examples include metastatic
 solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
 organ disease, and advanced dementia.
 (ii) The defendant is—
 (I) suffering from a serious physical or medical condition,
 (II) suffering from a serious functional or cognitive impairment, or
 (III) experiencing deteriorating physical or mental health because
 of the aging process,
 that substantially diminishes the ability of the defendant to
 provide self-care within the environment of a correctional facility
 and from which he or she is not expected to recover.
 (B) Age of the Defendant.--The defendant (i) is at least 65 years
 old; (ii) is experiencing a serious deterioration in physical or
 mental health because of the aging process; and (iii) has served at
 least 10 years or 75 percent of his or her term of imprisonment,
 whichever is less.
 (C) Family Circumstances.—
 (i) The death or incapacitation of the caregiver of the defendant's
 minor child or minor children.
 (ii) The incapacitation of the defendant's spouse or registered
 partner when the defendant would be the only available caregiver
 for the spouse or registered partner.
 (D) Other Reasons.--As determined by the Director of the Bureau
 of Prisons, there exists in the defendant’s case an extraordinary
 and compelling reason other than, or in combination with, the
 reasons described in subdivisions (A) through (C). 5




 5   U.S.S.G. 1B1.13.
                                  4
     Case 2:88-cr-00371-JTM-JCW Document 231 Filed 06/25/20 Page 5 of 6



                           LAW AND ANALYSIS
      Defendant alleges that he presented his request for compassionate
release to the Warden of his facility on August 27, 2019, and it was denied on
October 14, 2019. 6 Accordingly, he has exhausted his administrative remedies,
and his motion is properly before this Court. Defendant’s motion, although
difficult to discern, appears to argue that there are extraordinary and
compelling reasons for his release in light of his declining age and health
problems. He asserts that in October 2017, he suffered a brain stroke that
partially paralyzed his left side and left him with chronic care needs.
      The Government opposes relief and argues that Defendant has failed to
show an extraordinary and compelling reason as defined by the Sentencing
Commission’s policy statement. Specifically, it argues that Defendant is not
suffering from a terminal illness, a condition that has substantially diminished
his ability to provide self-care in the correctional facility, or a serious
deterioration in physical or mental health because of the aging process. The
Government provided this Court with a memorandum from Eduardo
Marchand, MD, the clinical director at the facility where Defendant is housed.
Dr. Marchand confirmed that Defendant suffered a cerebrovascular accident
(“CVA”) in 2017, which resulted in mild left hemiparesis and hyperesthesia on
the lower left extremity. Defendant was found to be neurologically stable at
visits in September 24, 2018 and March 18, 2019. Dr. Marchand, relying on
the Bureau of Prisons Program Statement 5050.50 stated that:
      [T]he CVA has not caused [Defendant] to have either a life-
      threatening complication or resulted in him becoming

      6   Doc. 225-1.
                                       5
     Case 2:88-cr-00371-JTM-JCW Document 231 Filed 06/25/20 Page 6 of 6



      incapacitated. Consequently, he does not have a debilitated
      medical condition, as he is neither a) “completely disabled,
      meaning the inmate cannot carry on any self-care and is totally
      confined to a bed or chair”, or b) “capable of only limited self-care
      and is confined to a bed or chair more than 50% of waking hours.”

      Defendant has the burden to show that he is entitled to compassionate
release. 7 He has failed to provide this Court with any evidence describing the
severity of his condition or how it affects his ability to care for himself. He does
not offer any evidence rebutting the Government’s position that his condition
is not sufficiently severe or debilitating. Accordingly, this Court cannot say
that Defendant’s condition provides an extraordinary and compelling reason
for release under the Sentencing Commission’s policy statement or otherwise.

                                   CONCLUSION
      For the foregoing reasons, the Motion is DENIED.


                         New Orleans, Louisiana this 25th day of June, 2020.


                                         ____________________________________
                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE




      7  United States v. Stowe, No. CR H-11-803 (1), 2019 WL 4673725, at *2 (S.D. Tex.
Sept. 25, 2019).
                                            6
